FIRST COURT OF APPEALS
        301 Fannin Street
        Houston, Texas 77002-2066
                                                               April 29, 2015
                                                             CORRECTED NOTICE
        RE:   Case No. 01-15-00400-CV

Style: In re David W. Warren, Beneficiary of the David Abraham Weiner 1994
Trust


     Please be advised that on this date the court filed relator's petition
for writ of mandamus in the above cause.

T. C. Case # 425577                      Christopher A. Prine, Clerk of the Court